Citation Nr: 0608283	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-02 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1997 to June 2000.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Waco RO which granted service 
connection and a 10 percent rating for the veteran's low back 
disability, effective from the time of her discharge from 
service.  In November 2003, the case was remanded for 
additional evidentiary development, and to provide the 
veteran notice of the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDINGS OF FACT

1.  A chronic disability of either knee was not manifested in 
service, and it is not shown that the veteran now has such 
chronic disability.

2.  A chronic disability of either foot was not manifested in 
service, and it is not shown that the veteran now has such 
disability.

3.  Throughout the appeal period the veteran's service-
connected low back disability is not shown to have been 
manifested by more than mild intervertebral disc syndrome, by 
more than moderate limitation of lumbar spine motion, by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, forward 
flexion of the lumbar spine greater than 30 degrees, but less 
than 60 degrees or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees (both from 
September 26, 2003) or muscle spasm severe enough to result 
in an abnormal gait or abnormal spine contour; ankylosis, 
incapacitating episodes, or separately ratable neurological 
symptoms have not been shown.  





CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).
2.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A rating in excess of 10 percent for lumbar strain with 
degenerative disc disease is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.25, 
4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (2002, and 
as revised effective September 23, 2002), Codes 5237, 5243 
(effective September 26, 2003), § 4.124a, Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Recently, the Court held that VCAA notice requirements apply 
to five elements of a service connection claim that include, 
in pertinent part, the degree of disability and the effective 
date of disability.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506.  Here, the issue of an initial increased 
rating with the grant of service connection was addressed in 
the February 2002 statement of the case (SOC); May 2005, 
September 2005, and October 2005 supplemental SOCs (SSOCs); 
and July 2004 letter.  In addition, the SOC and SSOCs updated 
the information regarding the status of the case, and 
provided revised criteria (May 2005 SSOC) and the full 
regulation implementing the VCAA including (at p 2 in SOC and 
at p. 6 in May 2005 SSOC) that the claimant is to be advised 
to submit any evidence in his possession pertinent to the 
claim.  Letters in February 2004 and July 2004 also outlined 
the appellant's and VA's responsibilities in developing 
evidence to support the claim, advised her of what type of 
evidence would be pertinent to the claim, and advised her to 
identify evidence for VA to obtain and specifically (see 
letter of July 2004 at p. 1) to submit any evidence in her 
possession pertaining to the claim.  Although notice 
regarding the rating assigned for the low back disability 
(and the effective date of the award) did not precede the 
rating on appeal, the veteran is not prejudiced by such 
notice timing error (See Dingess, supra).  The veteran has 
had ample opportunity to respond/supplement the record/and 
participate in the adjudication process after content-
complying notice was given.  The case was readjudicated by 
the RO.  See May 2005 SSOC.  [And as the effective date of 
the award of service connection and the rating for the low 
back disability was the earliest date possible under law 
(i.e., the day following separation from service) any lack of 
notice regarding effective date of award could not be 
prejudicial.]

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  She has been afforded a VA examination.  
The Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of facts 
pertinent to these claims.  She is not prejudiced by the 
Board's proceeding with appellate review of the merits of the 
claims at this time.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).   
II. Service Connection Claims

Factual background

The veteran's service medical records include a September 
1996 enlistment examination report which was silent as to 
foot or knee complaints, findings, or diagnosis.  In August 
1997, the veteran reported a two and a half week history of 
foot pain.  In October 1997, she complained of bilateral foot 
pain in the arch area and Achilles tendon.  The assessment 
was overusage.  In July 1998, she indicated that she had left 
foot arch pain for 24-hours and that the pain had worsened 
the day before.  Tenderness was noted at the distal arch.  
The assessment was left foot arch pain.  On July 1999 
evaluation for low back pain, the veteran also complained of 
bilateral knee pain that primarily occurred during activities 
such as running.  On examination, there was tenderness over 
the right and left anserine bursae region, and mild pain was 
noted on patella grind test.  Range of motion of the knees 
was normal, and there was no evidence of crepitations or 
laxity.  The assessments were bilateral anserine bursitis and 
mild retropatellar pain syndrome.  In September 1999, the 
veteran reported a one-year history of bilateral knee pain.  
There was no change in the previous assessment.  In October 
1999, her previous assessments were noted and remained 
unchanged.  In a February 2000 report of medical history, the 
veteran indicated that she had a history of swollen or 
painful joints, foot trouble, and "trick" or locked knee.  
She indicated that for a year her knees had become swollen 
and gave out at times, and that she had fallen arches that 
produced cramps in her feet.  

On February 2000 VA examination (in lieu of service 
separation examination), the veteran reported that she began 
to have knee pain in August 1999.  She complained of pain and 
stiffness in both knees, precipitated by running and 
negotiating stairs.  X-rays of the knees were normal.  The 
diagnosis was that a bilateral knee disorder was not found.  
The knees exhibited full range of motion, and the examiner 
commented that the service medical records did not indicate 
that knee complaints were so severe as to warrant a full 
medical work-up.  Regarding the feet, the veteran reported 
that her feet began to hurt in 1997 (when she was in basic 
training).  She reported that she was told that her arches 
had fallen.  She had not been treated for her feet since 
1998.  She reported pain and cramping in both feet.  X-rays 
of the feet were normal.  The diagnosis was that a bilateral 
foot disorder was not found.  The examiner commented that 
there was no evidence of foot treatment in the veteran's 
service medical records, and that her bilateral foot problem 
was considered acute and transitory.

VA records reflect that, in November 2003, the veteran 
complained of foot and knee pain.  In December 2003, she 
complained of bilateral knee pain and reported that her knees 
"gave out" on her at times.  She also reported chronic pain 
in the arches of her feet that she described as a "charley 
horse" in both lower legs.  X-rays revealed normal feet and 
knees.  In January 2004, an MRI of the knees revealed normal 
menisci, bilaterally.  A May 2004 record reflects that the 
veteran denied any lower extremity impairment or difficulty 
in ambulation or mobility.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

The threshold requirement that must be met in any claim 
seeking service connection is that there must be competent 
evidence that the claimed disability exists.  See 38 U.S.C.A. 
§ 1110; Hickson, supra.  Without competent evidence (a 
medical diagnosis) of a current disability, there is no valid 
claim of service connection for such disability.  Here, the 
record contains no evidence that a chronic knee or foot 
disorder was manifested in service, or has been diagnosed 
postservice.  

Regarding the veteran's knees, service medical records 
assessments of anserine bursitis and mild retropatellar pain.  
However, an evaluation of the knees at service separation 
examination found no evidence of a knee disorder, and the 
complaints in service must be considered acute and 
transitory, and not reflecting chronic disability.  A few 
complaints of bilateral knee problems have been noted 
postservice, but x-rays and an MRI of the knees were normal.  
A symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
dismissed-in-part, vacated-in-part, and remanded on other 
grounds, 259 F.3d 1356 (Fed. Cir. 2001).  In light of the 
foregoing, the Board concludes that the threshold requirement 
of a showing of current disability is not satisfied, and that 
service connection for a bilateral knee disability is not 
warranted.   

Although bilateral foot complaints were noted in service, a 
chronic foot disability was not diagnosed in service.  
Clinical evaluation of the feet at separation examination was 
normal.  The examiner reviewed the veteran's service medical 
records and commented that any foot problems the veteran 
experienced in service were acute and transitory.  A few 
complaints of foot pain have been noted postservice, but x-
rays of the feet have been interpreted as normal, and there 
is no postservice diagnosis of a chronic foot disability.  As 
was noted above, pain alone (without underlying pathology) is 
insufficient to establish that a chronic disability exists.  
Consequently, the threshold requirement for establishing 
service connection is not met, and service connection for a 
bilateral foot disorder is not warranted.





III. Increased Rating Claim

Factual Background

The veteran's service medical records reflect that chronic 
lumbar strain and degenerative disc disease were diagnosed 
(and treated).  On February VA examination of the veteran's 
low back, range of motion studies showed 90 degrees of 
flexion, 30 degrees of extension, bilateral lateral flexion 
to 40 degrees, and bilateral rotation to 30 degrees.  There 
was no evidence of lumbar muscle spasm, and the straight leg 
test was negative.  There was tenderness to palpation along 
the paravertebral muscles to light touch (the veteran was 
hyper-reactive to all attempts to palpate her low back).

Private chiropractic records from January and February 2001 
show that the veteran complained of low back pain, and 
difficulty standing for long periods of time or sitting up 
straight.  On January 2001 examination, she could not do 
straight leg raises, which indicated pelvic imbalance.  In 
February 2001, she reported that she was 50 percent better 
and had less pain.  

A February 2001 VA record reflects that the veteran reported 
that she aggravated her back picking up potting soil.  A TENS 
unit was issued.  In November 2001, there was decreased range 
of motion in the low back for flexion and extension.  A 
straight leg raise test was positive.  There was local 
tenderness at the lumbosacral spine.  There were no 
paraspinal muscle spasms, neurological deficit, or bowel or 
bladder dysfunction.  A January 2002 MRI report revealed 
minimal disc disease with a central disc protrusion at L5-S1.  
December 2002 examination revealed slight tenderness in the 
lower lumbar spine and normal range of motion (with slight 
pain on flexion).  There was no evidence of muscle spasm or 
neurological deficit. 

Chiropractic records from December 2002 to January 2003 note 
that the veteran reported feeling better.  She had less pain 
and more mobility. 

January 2003 VA records reflect that the veteran complained 
of low back pain with radiation to her legs.  She had 
decreased range of low back motion for flexion and extension.  
A straight leg raise test was positive.  There was local 
tenderness at the lumbosacral spine.  There were no 
paraspinal muscle spasms, neurological deficit, or bowel or 
bladder dysfunction.  

Chiropractic records from February 2003 to May 2003 note some 
soreness in the lumbar spine.

A May 2004 VA record reflects that the veteran complained of 
worsening low back pain.

Chiropractic records from May to June 2004 show that the 
veteran still had some low back pain.  Letters from her 
chiropractor in May, June, and December 2004 indicate that 
she had responded well to treatment and that the back was 
almost asymptomatic.

A May 2005 VA record indicates the veteran was given a lumbar 
spine steroid injection which provided relief for a week.  
She reported that her pain was a 5 on a scale from 0-10.

The impression on March 2005 MRI of the lumbar spine was 
minimal degenerative changes as L5-S1, otherwise a normal 
MRI.  A nerve conduction study was normal and revealed no 
evidence of neuropathy.

On August 2005 VA examination, the veteran had normal posture 
and gait, and did not use assistive devices.  She reported 
significant improvement in pain with conservative therapy, 
but indicated that she had continuous dull ache in the entire 
lumbar region.  She no longer had paresthesias or weakness in 
the legs.  The examiner noted that the veteran's symptoms did 
not impair her in her occupation or in activities of daily 
living.  On examination, there were no palpable spasms of the 
lumbar spine.  Range of motion studies showed 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of bilateral 
lateral bending, and 45 degrees of bilateral rotation.  All 
ranges of motion were performed without complaints of pain.  
Reflexes in the knees and ankles were equal and normal.  
There was no evidence of neuropathy.  The examiner indicated 
that increased use of the veteran's back temporarily caused 
increased pain, but did not change her ability to function.  
There was no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

During the course of the appeal there have been two revisions 
in the criteria for rating disc disease (effective September 
23, 2002) and disabilities of the spine, generally (effective 
September 26, 2003).  From their effective dates, the veteran 
is entitled to ratings under the revised criteria.

Under the criteria in effect prior to September 23, 2002, 
lumbar (lumbosacral) disc disease was rated under Code 5293, 
which provided a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent rating 
was provided for severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief, and a 20 percent 
rating was provided for moderate intervertebral disc syndrome 
with recurring attacks.  38 C.F.R. § 4.71a (prior to 
September 23, 2002).

Code 5292 (for limitation of lumbar spine motion) provided 
for a 10 percent rating when limitation of motion was slight, 
a 20 percent rating when moderate, and a 40 percent rating 
when severe.  Id.

Code 5295 (for lumbosacral strain) provided for 10 percent 
rating for characteristic pain on motion, and a 20 percent 
rating when there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position. Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  Id.

Effective from September 23, 2002, Code 5293, provided that 
intervertebral disc syndrome is to rated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  [Notably, incapacitating 
episodes are neither shown nor alleged, and rating on that 
basis is not indicated.]  Note (1) provides that : For 
purposes of ratings under Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2) provides: When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Effective September 26, 2003, the revised criteria provide 
that the following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine, including lumbar strain (Code 
5237) and intervertebral disc syndrome (Code 5243) (unless a 
rating for intervertebral disc syndrome based on 
incapacitating episodes results in a higher rating), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

Under the General Rating Formula, unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees 
or combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour warrants a 10 
percent rating.

Note (1) provides: Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) provides: Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion. 
Note (3) provides: In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4): Round each range of motion measurement to the nearest 
five degrees.

Neurological impairment of the lower extremities is rated 
under 38 C.F.R. § 4.124a, Code 8520.  Complete paralysis of 
the sciatic nerve warrants an 80 percent rating.  Incomplete 
paralysis is rated 60 percent when severe, with marked 
muscular atrophy, 40 percent if moderately severe, 20 percent 
when moderate, and 10 percent when mild.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, the entire appeal 
period is for consideration, and separate ratings may be 
assigned for separate periods of time, based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, it is 
noteworthy, first, that the RO has not assigned "staged 
ratings", but that the 10 percent rating on appeal was 
assigned for the entire appeal period.  Second, symptoms of 
the veteran's lumbar spine disability have not varied to a 
significant during the appeal period.  While periods of 
exacerbation were noted on occasion, the findings reported 
were not such as would establish entitlement to an increased 
(in excess of 10 percent) rating for any period of time.  
Consequently, "staged" ratings are not indicated.   

At no time during the course of the appeal has the veteran's 
low back disability warranted a rating in excess of 10 
percent under the criteria in effect prior to September 23, 
2002.  VA and private treatment records do not reflect more 
than mild disc disease.  Recurrent attacks of intervertebral 
disc syndrome are not shown.  Chiropractic records show 
improvement with treatment, and VA records only note one 
occasion of aggravated symptoms.  On August 2005 VA 
examination, the veteran reported only a constant dull ache 
in the lumbar region.  Examinations, including nerve 
conduction studies, have not shown neurological deficits.  
Thus, a rating in excess of 20 percent under pre-September 
23, 2002 Code 5293 is not warranted.  

A 20 percent (the next higher) rating under Code 5292 is not 
warranted because there is no evidence of more than slight 
limitation of lumbar motion.  When specific ranges of motion 
were reported, motion was to 90 degrees (when restriction of 
lumbar motion was cited, the extent was not reported).  

No more than a 10 percent rating is warranted under Code 5295 
because neither muscle spasm nor loss of lateral spine motion 
were reported.  

A rating in excess of 10 percent under the criteria that came 
into effect in September 2002 is not warranted because 
separately ratable neurological symptoms were not noted on 
any examination or in any treatment record (and the criteria 
for rating orthopedic symptoms remained unchanged).  As was 
noted incapacitating episodes (as defined) were not reported 
at any time during the appellate period, and rating on that 
basis is not indicated.  

A rating in excess of 10 percent under the criteria that came 
into effect in September 2003 is also not warranted.  
Thoracolumbar motion has never been reported to be to 60 
degrees or less, the combined range of thoracolumbar motion 
has never been reported to 120 degrees or less, and muscle 
spasm or guarding resulting in abnormal gait or spine contour 
has never been noted.  As was previously indicated, the 
record provides no basis for rating the disability based on 
incapacitating episodes.

As to further factors that must be considered, examiners have 
not found any significant additional functional limitation 
due to pain, fatigue, weakness, or lack of endurance.  While 
the veteran has questioned examiners' reports, she lacks the 
expertise that medical examiners have to assess impairment 
due to a medical disability, and her opinion in this regard 
is not competent evidence.  The Board finds no reason to 
question the accuracy of the reported findings.  

In summary, it is not shown that the symptoms of the 
veteran's service connected low back disability meet or 
approximate any applicable criteria for a higher rating 
during any period of time under consideration.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability is denied.

A rating in excess of 10 percent for lumbar strain with 
degenerative disc disease is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


